PER CURIAM.
The plaintiff herein, as assignee of one Schlesinger, the plaintiff in another action against these defendants upon a contract for work, labor, services, and materials, and determined by this court at the present term (115 N. Y. Supp. 116), brought this action to recover for extra work, labor, etc., not contemplated by the original contract of his assignor, although upon and in connection with the work that he had expressly contracted to do for the defendants at the same place. Had the assignor of the plaintiff retained, instead of assigning, this particular claim, undoubtedly he could have united it in his own complaint with his other claim, but it would have been a separate cause. As the trial justice has found, by finding in favor of the plaintiff herein, that it was a separate claim and a separate cause, and so not offensive to the general rule that causes must not be split, his determination should be affirmed, as the finding of the facts warrants no interference by this court.
Judgment affirmed, with costs.